 CARPENTERS DISTRICT COUNCIL OF HOUSTON359Carpenters District Council of Houstonand Vicinityand CarpentersLocalUnionNo. 1334and ServiceTechnologyCorporation and InternationalAssocia-tion ofMachinists&AerospaceWorkers, AFL-CIO, District #37. Case 23-CD-258Local No. 1334, andInternational Association of Ma-chinists,District #37,are labor organizations withinthe meaning of Section2(5) of the Act.IIITHE DISPUTEFebruary 3, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMILLER AND MEMBERSFANNING ANDBROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, pursuantto charges filed by Service Technology Corporation,alleging that Carpenters District Council of Houstonand Vicinity and Carpenters Local Union No. 1334have violated Section 8(b)(4)(D) of the Act.A hearing was held before Hearing Officer JeromeL. Avedon on September 28 and 29, 1970. All partiesappeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses,and to adduce evidence bearing upon theissues.Thereafter, a brief was filed by Service Tech-nology Corporation.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that ServiceTechnology Corporation (STC) is a Texas corpora-tion engaged as a contractor in providing construc-tion and maintenance services; that during the past 12months, it has purchased $50,000 worth of goods andmaterials from outside the State of Texas to beshipped into Texas; and that it has performed workin excess of $5,000 for NASA at the Manned Space-craft Center, Houston, Texas. We find that STC is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policy of the Act to assert jurisdiction herein.IITHE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that CarpentersDistrict Council of Houston and Vicinity, CarpentersA.BackgroundSTC is a prime contractor for NASA at the Hous-ton Manned Spacecraft Center, performing mainte-nance, renovation, and new construction work on thesite.STC has two groups of union-represented em-ployees working for it. One group is represented bythe IAM and performs mission-oriented work alsoknown as special purpose maintenance work. Theother group is represented by the Carpenters and per-forms general purpose maintenance work and newconstruction. The latter unit consists only of carpen-ters and their apprentices, whereas the IAM unit in-cludes a large cross-section of craft employees andtradesmen, including carpenters. The rates of pay un-der the Carpenters agreements are higher than therates for the carpenter classification contained in theapplicable IAM agreement.In August 1970, STC received a task order fromNASA to build a simulated space station for researchand development activities. On August 31, 1970, Ed-ward McKay, STC's labor relations manager, was in-formed by the NASA Labor Relations Office that theproposed project was not covered by the Davis-BaconAct, which pertains to the construction, alteration, orrepair of public buildings or works, and the STCshould assign the project accordingly. McKay decid-ed that the project was of a mission-onented natureand assigned the work to employees represented bythe IAM. Work commenced on September 8, 1970.On the same day, the project was inspected by RussellCampbell, steward of Local No. 1334, who, prior tothe work assignment, had discussed with McKay thepossibility of furnishing manpower from the Carpen-ters hiring hall. Campbell learned that the carpenterson the project were being paid $4.59 an hour, as re-quired by the IAM agreement, compared to the $5.50hourly rate set forth in the Carpenters contract.Later that day, McKay met with James Barton,business agent of Carpenters Local No. 1334. Accord-ing to McKay, they met at Barton's request to discussthe assignment of work in connection with the sim-ulated space station project. Barton allegedly claimedthat the work fell within the jurisdiction of his Unionand should have been assigned accordingly. McKaytried to explain to Barton the basis on which he hadmade his assignment but Barton argued that it was abad assignment and that the work should be assignedto employees represented by the Carpenters. McKaysaid that he couldn't change the assignment to which188 NLRB No. 66 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDBartonallegedly replied, "Well, I am going to have atalk to the people upstairs."On the morning of September 9, 1970, the Carpen-ters set up a picket line. The pickets carried signswhich stated:Carpenters District Council of Houston & Vicin-ity protest paying carpenters substandard wageson this job by STC Corp.McKay testified that, upon discovering the picketline, he called Jack Fountain,businessmanager of theCarpenters District Council, to find out why the pick-et line had been set up, and that Fountain answered"You know why they are up there. This is carpenters'work that you have assigned to machinists, and thisis our work." Fountain testified that he told McKaythat thiswasn'ta jurisdictional dispute between theCarpenters and the IAM, but rather the picketing wasto protest the substandard wages being paid the car-penters on the project. Fountain also claimed that hetoldMcKay that the picket line would be removed ifSTC wouldagreeto pay the proper rate.The picketing was discontinued on September 16,1970, following the issuance of a temporary re-strainingorder by the United States District Court forthe Southern District of Texas.B.The Work in DisputeThe dispute which gave rise to this proceeding in-volves carpentry work in connection with the con-struction of a simulated space station at the HoustonManned Spacecraft Center.C.The Contention of the PartiesSTC and the JAM contend that the Carpenters Dis-trictCouncil and the Local had violated Section8(b)(4)(i) and (ii)(D) by attempting to force STC toreassignthe work of building a simulated space sta-tionto members of the Carpenters.The Carpenters contends that it picketed to informthe public that STC is paying substandard wages tocarpenters and, accordingly, to protect wage stand-ards.D.The Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(bX4)(D) has been violated. As statedabove, after the Carpenters were informed that STChad assigned the work to the IAM, STC's labor rela-tionsmanager, McKay, met with Local 1334's bus-inessagent, James Barton, who, according to McKay,claimed that carpentry work in connection with theconstruction of the simulated space station fell withinthe jurisdiction of his Union and that such workshould have been assigned to employees representedby his Union. Barton replied, "Well, I am going tohave to talk to the people upstairs."On the morning of September 9, the Carpenters setup a picket line. According to McKay's testimony,Fountain, the business manager of this District Coun-cil of Carpenters, explained: "You know why they areup there. This is carpenters' work that you have as-signed to machinists, and this is our work." On thesefacts we believe that there is reasonable cause to be-lieve that an object of the picketing was to force STCto assign the disputed work to employees representedby the Carpenters, and that a violation of Section8(b)(4)(D) has occurred.E.Merits of the DisputeThe following facts are relevant in making a deter-mination of the dispute before us:1.Certification and collective-bargainingagreementSTC has collective-bargaining agreements withboth the Carpenters and the IAM. The latter wascertified on April 26, 1965, in Case 23-RC-2357 as therepresentative of employees of Davis Field Facilities(DFF). Subsequent to the certification, STC took overthework previously performed by DFF and hasmaintained contractual relations with the IAM. Theunit covered in the IAM certification and the unitrecognized by STC in its collective-bargaining agree-ment with the IAM is as follows:All employees engaged in special purpose equip-ment maintenance work as specified in AppendixA, Part II, Section F of NASA contract NAS9-7500 which is work required to maintain, mod-ify and install laboratory and shop equipment atthe NASA Manned Spacecraft Center, Houston,Texas, excluding all professional, executive, andoffice clerical employees, guards, watchmen, andsupervisors as defined in the Act.The work done by the employees in this unit ischaracterized as mission oriented.Mission-orientedwork encompasses the installation,modification,maintenance, or repair of laboratories, laboratoryequipment, machine shop equipment, and test equip-ment and related work directly connected with theresearch and development of equipment or simulatedequipment that is eventually to be used in space or forastronauts while they are in space.STC has two collective-bargaining agreements withthe Carpenters. STC is a signatory to the GeneralPresidents'Agreement with 13 International Craft CARPENTERS DISTRICT COUNCIL OF HOUSTONand Trade Unions, including the Carpenters, whichcovers the "maintenance, repair and renovation workfor the NASA Manned Space Facility Apollo." Thework is directly related to the physical features of theManned Spacecraft Center, that is, the buildings,roads, and grounds of the Center. STC is also a signa-tory, through the Associated General Contractors ofHouston,to an agreementwith the Carpenters cover-ing certainnew construction work.The IAM contract clearly indicates that it has juris-diction over projects which aremission-oriented. Theconstruction of a simulated space station comes undermission-oriented workas itis connected with the re-search and development of equipment or simulatedequipment that is eventually to be used in space. STCawarded the work to employees represented by theIAM on this basis and there is no claim that STC haseither misinterpretedthe IAM contract or has actedin anarbitrary or capricious manner in awarding thework in question. Accordingly, we find that the collec-tive-bargaining agreementbetween STC and IAM fa-vors an award of the disputed work to employeesrepresented by that Union.2.CompanypracticeThe record indicates that when STC receives a taskorder for construction work, NASA first determineswhether or not such work is covered by the provisionsof the Davis-Bacon Act. If the project is so covered,STC would haveto assignthe work to the Carpentersbecausesuch work, involving the construction, altera-tion, or repair of public buildings or works would fallwithin its contractual jurisdiction. Since the work inthis case was notcovered by the Davis-Bacon Act,STC was left with the responsibility for deciding thecategory into which the disputed work fell, and ac-cordingly, to which group of employees such workshould beassigned.In the presentcase,the deter-minationwas made that the required work was mis-sion-oriented in nature and that it should beperformed by employees represented by the IAM.The record supports the contention of STC that inawardingthe disputed work to these employees, itfollowed procedures previously established and con-sistently practiced. Accordingly, we find this factorfavors the IAM.3.Skills and efficiencyThe construction of the simulated space station re-quires primarily the skills of four crafts: carpentry,sheetmetal, electrical, and painting. About one half ofthe work is carpentry work.The record reflects that the majority of the employ-361ees in the IAM unit are proficient in more than oneskill and are capable of moving from one kind of jobto another so that there is a steady flow of work ona project that requires the utilization of a wide varietyof skills.While it is true that new carpenters recruitedby STC maynot have more than one skill,there isevidence that some employees combine carpentryskillswith those of other trades or crafts and that alltheir skills are likely,at one time or another, to beemployed in the prosecution of the work.Efficiency,therefore, appears to favor an award of the disputedwork consistent with that madeby theEmployer.ConclusionHaving considered all pertinent factors, we con-clude that employees represented by the IAM areentitled to perform the work in dispute. In our judg-ment, STC's contract with IAM favors theassignmentof the project work to employees represented by thatUnion. Further, such anassignmentis consistent withSTC's normal practicein assigningmission-orientedwork and will result in greater efficiency of operation.Accordingly, we shall determine the existing jurisdic-tional controversy by awarding the work in dispute tothe employees represented by the IAM.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire recordin this case,the National Labor Relations Board makes the fol-lowing Determination of Dispute:1.Employees employed by the Employer and repre-sented by District #37, International Association ofMachinists & Aerospace Workers, AFL-CIO,are en-titled to perform the construction of thesimulatedspace station at the NASA Manned Spacecraft Centerin Houston, Texas.2.Carpenters District Council of Houston and Vi-cinity and Carpenters Local Union No. 1334 are notentitled bymeansproscribed by Section 8(b)(4)(D) ofthe Act to force or require Service Technology Corpo-ration to assign such work to employees representedby the aforesaid Unions.3.Within 10 days from the date of this Decision andDetermination of Dispute, Carpenters District Coun-cilof Houston and Vicinity and Carpenters LocalUnion No. 1334 shall notify the Regional Director forRegion 23, in writing, whether or not they will refrainfrom forcing or requiring Service Technology Corpo-ration bymeansproscribed by Section 8(b)(4)(D) toassign the work in disputein a manner inconsistentwith the above determination.